Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 18-20, 22-27 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant amended claims 18 and 25 to specify “the identified one or more of the plurality of regions each has an average first echo 2Application No.: 16/717,150 Reply to Final Office Action Dated February 11, 2022data value smaller than the first threshold and an average color Doppler data value equal to or greater than the second threshold”, where the first echo data is B-mode echo data. 
The closest prior art found to teach this limitation was Azegami et al. (US 20150025380 A1, published January 22, 2015), which talks about the thrombus detecting unit detecting thrombi based on the brightness level of the pixels exceeding a threshold in B-mode image (Fig. 1; see para. 0050 – “…the thrombus detecting unit 25 analyzes the data from the scanning lines and detects pixels each having a brightness level that exceeds a predetermined threshold value as thrombi.”), and detecting thrombi based on the power of a Doppler component exceeding a threshold value in a Doppler image (Fig. 1; see para. 0054 – “…the thrombus detecting unit 25 analyzes the Doppler data and, if the power of a Doppler component exceeds a predetermined threshold value, the thrombus detecting unit 25 detects the Doppler component as a thrombus.”). Azegami does not explicitly teach identifying a region where the region has both an average first echo2Application No.: 16/717,150 Reply to Final Office Action Dated February 11, 2022data value smaller than the first threshold and an average color Doppler data value equal to or greater than the second threshold. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793